457 S.E.2d 665 (1995)
265 Ga. 479
THOMPSON
v.
PAULK.
No. S95A0826.
Supreme Court of Georgia.
May 15, 1995.
Reconsideration Denied June 23, 1995.
Charles E. Thompson, Morgan, pro se.
Edward F. Preston, Tillman, McTier, Coleman, Talley, Newbern & Kurrie, Murray J. Weed, Lowndes County Atty., Valdosta, for Paulk.
FLETCHER, Justice.
Thompson filed a writ of mandamus against Sheriff Paulk to require Paulk to provide him with copies of records of Thompson's treatment by a mental health professional while Thompson was incarcerated in the Lowndes County Jail. The trial court granted Paulk's motion for summary judgment and we affirm.
Mandamus is available only when the petitioner has a clear legal right to the relief sought and lacks an adequate legal remedy. Hall v. Madison, 263 Ga. 73, 74, 428 S.E.2d 345 (1993). Paulk concedes that Thompson has a right to the records under OCGA § 37-3-167(a). He has not, however, availed himself of the procedures established by Paulk under Ga.Comp.R. & Regs. r. 290-4-6-.05(3)(b) and (5) (1991)[1] and therefore, he has not met his burden of showing that he lacks an adequate legal remedy. Therefore, the trial court did not err in granting summary judgment to Paulk.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Paulk requires that a written notarized authorization for release of the records be directed to him and that the cost of the copies be paid in advance.